Citation Nr: 0108504	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-05 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the overpayment debt of improved disability pension, 
based on retroactive inclusion of his spouse's Social 
Security income, was properly created and assessed to the 
veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 determination of the New Orleans, 
Louisiana, Department of Veterans (VA), Regional Office (RO), 
which terminated payment of improved disability pension 
benefits to the veteran, based on retroactive inclusion of 
his spouse's Social Security income, effective from January 
1, 1995.

Termination of his improved disability pension benefits 
created an overpayment in the calculated amount of $6,690.  
VA's Debt Management Center sent a letter to the appellant in 
November 1999, informing him of the overpayment in question 
and his rights with respect to requesting a waiver of the 
resulting debt.

The veteran currently has a waiver claim pending before the 
Committee on Waivers and Compromises at the local VARO.  By 
VA letter issued in March 2000, the veteran was appropriately 
informed that his waiver claim must be held in abeyance 
pending a final determination by the Board.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991) (when the validity of a 
debt is challenged by an appellant, a threshold determination 
must be made on that question prior to a decision on a 
request for waiver of the indebtedness); see also Narron v. 
West, 13 Vet. App. 223 (1999).  Therefore, the Board 
discussion herein is limited solely to the validity of the 
debt.

The veteran cancelled his scheduled April 2001 hearing before 
a Member of the Board in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The veteran was notified that he had to inform VA 
immediately of changes in marital and family income at the 
time that improved disability pension benefits were granted 
in February 1994.

3.  The veteran failed to immediately inform VA that he got 
married in December 1994, and that his spouse had been in 
receipt of Social Security income.

4.  The veteran was at fault in the creation of the 
overpayment of improved disability pension benefits, which 
resulted from retroactive inclusion of his spouse's Social 
Security income.


CONCLUSION OF LAW

The improved disability pension overpayment debt was properly 
created and assessed to the veteran.  38 U.S.C.A. §§ 1521, 
5112 (West 1991); 38 C.F.R. §§ 3.252, 3.660 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he was not informed 
that he had to notify VA when he got married or, in the 
alternative inform VA of his spouse's income.  Therefore, he 
believes that the overpayment debt was not properly created.

By letter from the RO, dated February 25, 1994, the veteran 
was informed that entitlement to VA improved disability 
pension benefits had been established, effective November 1, 
1993.  He reported Social Security income only and was paid 
at the rate for a veteran with no dependents.  The letter 
further informed the veteran that his rate of VA pension 
depended on total "family" income which includes his income 
and that of his dependents.  He was told to inform VA 
immediately if income was received from any source, he was 
instructed to notify VA immediately so as not to create an 
overpayment of benefits.

The February 1994 VA letter included a VA Form 21-8768, 
Disability Pension Award Attachment.  This document further 
reiterated to the veteran that the rate of pension paid 
depends upon the amount of his family income and number of 
dependents.  The veteran again instructed to notify VA 
immediately if any change in income or net worth for him or 
his dependents or any change in marital status or status of 
his dependents.

An August 1999 VA Form 119, Report of Contact, indicates that 
the veteran advised VA that he had married on December 19, 
1995 and that his spouse had been in receipt of Social 
Security benefits.

A September 1999 VA letter informed the veteran that payment 
of improved disability benefits was being suspended based on 
his notification that he was married and been since December 
19, 1995.  Additionally, his spouse had Social Security 
income.

In October 1999, the veteran informed VA that he was actually 
married on December 19, 1994.

As a result of a computer interchange, VA confirmed that the 
veteran's had monthly Social Security Income in the amount of 
$526.

By VA letter dated in October 1999, the RO informed the 
veteran that it had retroactively terminated his improved 
disability pension benefits, based on information that his 
spouse was in receipt of monthly Social Security income, 
effective from January 1, 1995.

With respect to pension, payments of any kind or from any 
source will be counted as income unless specifically 
excluded.  Income will be counted for the calendar year in 
which it is received and total income for the full calendar 
year will be considered except as provided in 3.260.  38 
C.F.R. § 3.252(c) (2000). 

In order for the Board to determine that the overpayment was 
improperly created, the evidence must show that the veteran 
was legally entitled to the rate of pension paid during the 
overpayment; or if he was not legally entitled to the rate of 
pension paid, then it must be shown that VA was solely 
responsible for the erroneous payment of excess benefits.  In 
that regard, the applicable criteria provide that the 
effective date of a reduction or discontinuance of improved 
pension benefits by reason of erroneous award, based solely 
on administrative error or error in judgment, shall be the 
date of last payment.  38 U.S.C.A. § 5112(b)(10) (West 1991).  
The effective date of a reduction or discontinuance of 
pension benefits by reason of a change in income shall be the 
last day of the month in which the change occurred.  38 
U.S.C.A. § 5112(b)(4)(a) (West 1991).  A veteran who is 
receiving pension must notify VA of any material change, or 
expected change, in his or her circumstances which would 
affect his or her entitlement to receive, or the rate of, the 
benefit being paid.  Such notice must be furnished when the 
recipient acquires knowledge that he or she will begin to 
receive additional income.  38 C.F.R. § 3.660(a) (2000).

Based on the foregoing, the Board concludes that the 
overpayment in question was properly created and assessed to 
the veteran.  The uncontroverted record shows that the 
February 1994 VA letter and Disability Pension Award 
Attachment informed the veteran that he was required to 
immediately report changes in his marital status and/or 
family income to the VA or accept the consequences for not 
doing so, namely the incurrence of an overpayment.  The 
veteran does not contend that he did not receive these 
notification documents, nor does the evidence of record show 
that they were returned as undeliverable by the United States 
Postal Service.  Thus, it cannot be held that the overpayment 
was the result of sole VA error; therefore, the retroactive 
adjustment resulting in the overpayment in question was in 
accordance with applicable law and regulations.

As indicated above, the veteran essentially argues that the 
overpayment was not properly created because he was otherwise 
unaware of his reporting requirements, namely immediately 
reporting his marriage and his spouse's Social Security 
income.  As to this contention, the CAVC has held that the 
United States Supreme Court has routinely held that everyone 
dealing with the Government is charged with knowledge of 
Federal statutes and lawfully promulgated agency regulations.  
Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. 
Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  
Thus, regulations are binding on all that seek to come within 
their sphere regardless of actual knowledge of what is in the 
regulations or of the hardship resulting from innocent 
ignorance.  Id.

The veteran got married in December 1994, at which time his 
spouse was in receipt of Social Security benefits.  Because 
his total family countable income in 1994 exceeded the amount 
set out in 38 U.S.C.A. § 1521, his improved disability 
pension benefits were properly terminated in October 1999, 
effective January 1, 1995, and thus, the resulting 
retroactive overpayment debt was properly created and 
assessed to him.  See 38 U.S.C.A. §§ 1521, 5112 (West 1991); 
38 C.F.R. §§ 3.252, 3.660 (2000).  The Board is bound by the 
applicable law and regulations of the Department.  38 
U.S.C.A. § 7104(c) (West 1991).  Where the law and not the 
evidence is dispositive of the issue before the Board, as in 
this case, the claim is denied because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the appeal as to this issue must fail.

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000, no undue prejudice to the appellant 
is evident by a disposition by the Board herein, as the 
amended provisions of the Act specifically provide that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance will aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  For 
the reasons set forth above, the Board has found that the 
appellant's claim lacks legal merit under the law and 
therefore, there is no 



reasonable possibility that further assistance or development 
of the claim at the RO-level will result in a grant of the 
benefits sought.


ORDER

The improved disability pension overpayment debt, based on 
retroactive inclusion of his spouse's Social Security income, 
was properly created and assessed to the veteran; therefore, 
the appeal is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

